Title: From Thomas Jefferson to Eli Alexander, 15 December 1807
From: Jefferson, Thomas
To: Alexander, Eli


                        
                            Sir
                            
                            Washington Dec. 15. 07. 
                        
                        A debt which has been contracted with mr Higgenbotham in my absence, has obliged me to assign to him my
                            rents in Albemarle as they become due. I have hoped that by apprising you of this you might be able so to arrange your
                            dealings with him as to have the paiment made convenient to you. I have informed him that your rent for 1807. is but
                            160. D. I tender you my best wishes.
                        
                            Th: Jefferson
                            
                        
                    